DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 27 June 2022:
	Claim 1 is amended.
	Claims 1-20 are pending.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for an apparatus for converting low complexity operations to Montgomery domain. The apparatus comprises a processor configured to set a start value to be equal to R mod n, perform b iterations of a shift and subtract operation on the start value to produce a base value, wherein the start value is set to be equal to the base value after each iteration. 

The closest prior art are as follows:

Lu et al. (U.S. PGPub. 2015/0293698) discloses techniques for a Montgomery modular multiplication-based data processing method. However, unlike the instant invention, Lu does not disclose “performing b iterations of a shift and subtract operation on the start value to produce a base value, wherein the start value is set to be equal to the base value after each iteration; and performing k iterations of a Montgomery modular multiplication of the multiplication operand with the multiplication operand to produce an intermediate result, wherein the multiplication operand is set to be equal to the intermediate result after each iteration.”

Pulkus (U.S. PGPub. 2014/0286488) discloses techniques for determining the division remainder of a first value (b) modulo a second value (p’) and executing a first Montgomery multiplication with the first value (b) as one of the factors and the second value (p’) as a module. However, unlike the instant invention, Pulkus does not disclose “performing b iterations of a shift and subtract operation on the start value to produce a base value, wherein the start value is set to be equal to the base value after each iteration; and performing k iterations of a Montgomery modular multiplication of the multiplication operand with the multiplication operand to produce an intermediate result, wherein the multiplication operand is set to be equal to the intermediate result after each iteration.”

Shimizu et al. (U.S. PGPub. 2012/0131078) discloses techniques for an arithmetic device comprising a first shift amount calculation unit counting the number of continuous zeros from a less significant bit toward a more significant bit of an intermediate result of a computation of Montgomery multiplication result z and calculates a first shift amount. However, unlike the instant invention, Shimizu does not disclose “performing b iterations of a shift and subtract operation on the start value to produce a base value, wherein the start value is set to be equal to the base value after each iteration; and performing k iterations of a Montgomery modular multiplication of the multiplication operand with the multiplication operand to produce an intermediate result, wherein the multiplication operand is set to be equal to the intermediate result after each iteration.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-20 are allowed. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499